The plaintiff Ingrid Hartmann allegedly slipped and fell on a foreign substance on the dance floor at the Taconic Brau Haus, although the substance was never specifically identified. The plaintiffs contend that the defendants were on constructive notice of this alleged dangerous condition because, one-half-hour earlier, one of their dinner companions noticed that an area of the floor near where the injured plaintiff fell was slippery.
Contrary to the plaintiffs’ contention, this evidence is insufficient for any trier of fact to infer that the defendants had constructive notice of any alleged dangerous condition (see, Moss v JNK Capital, 211 AD2d 769). Without any evidence that the alleged dangerous condition was visible and apparent for a sufficient period of time, the complaint must be dismissed (see, Gordon v American Museum of Natural History, 67 NY2d 836; Moss v JNK Capital, supra). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contentions are without merit. Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.